DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 11/25/2020 have been entered. Claims 1-20 remain pending in the application. 
 
Applicant’s arguments, with respect to the claim objections have been fully considered are persuasive. Therefore, the previous objections to the Claims, set forth in the previous office action mailed 07/29/2020, have been withdrawn. However, upon further consideration, new ground(s) of objection are raised (See below).
Applicant’s arguments, with respect to the drawings have been fully considered are persuasive. Therefore, the previous objections to the Claims, set forth in the previous office action mailed 07/29/2020, have been withdrawn. However, upon further consideration, new ground(s) of objection are raised (See below).
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 07/29/2020 has been withdrawn. However, upon further consideration and due to the amendments, new ground(s) of rejection have been raised (see below). 


Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 102 filed 11/25/2020 have been fully considered but they are only persuasive in part. 
As an initial matter, the rejection given to Claim 8 and 9 under 35 U.S.C. 102(a)(1) is withdrawn solely due to the current amendments. However, upon further consideration, new ground(s) of rejection under 35 U.S.C. 103 are raised in view of Stiber and further in view of NEW prior art of record Corso et al. (“Efficient Multilevel Brain Tumor Segmentation With Integrated Bayesian Model Classification”, NPL 2008). The examiner refers to the rejection below for more details. 
However, the applicant’s arguments regarding Claim(s) 1-5, 7, 15-16, and 18 are NOT persuasive. 
The applicant presents several arguments. In particular though, the applicant argues that the Stiber reference fails to teach the language of at least Claim 1. The applicant argues that (Pg. 11 of filed remarks): 
“…Stiber fails to teach a Bayesian refinement of decision forests, wherein interactive feedback is supported with multiple rounds of refinement. In each round, the posterior weights are updated. With the claimed subject matter on the fly computed predictions are provided, while also using the feedback to update weights in the predictor, which computes the segmentation and so, for example, future calculations are to update or correct individual predictions themselves rather than to update the predictor(s)…”

The examiner respectfully disagrees. 
First, the applicant is arguing unclaimed features. None of the claims, let alone any of the independent claims, recite or even fairly suggest the use of “decision forests”; in fact the claims as a whole are completely and entirely devoid of such requirement; at best, under the Broadest reasonable interpretation, and only if limitations are read in from the specification, do the claims even suggest such a scope. Similarly, at no point do any of the claims, let alone any of the independent claims, recite or even fairly suggest that “…in each round, the posterior weights are updated…” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “Decision forests”, “posterior weights”, “interactive feedback”, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The second argument the applicant appears to provide is that Stiber fails to collect feedback and use it to update the predictors (i.e. expert models) rather than the predictions from the predictors. The applicant continues and argues that this “…is provided by the claimed subject matter. That is, the claimed approach is more practical to implement as an online process since there is no time consuming update to the predictors…” The examiner respectfully disagrees. 
require that the predictions or the predictors are updated as part of a specific training stage (i.e. offline or online); the claim(s) merely require, in terms of the weights, that the weights are updated, and, in terms of the predictors (i.e. expert models) that the predictors, in “some” training stage, are updated using the “stored received feedback.” 
Second, Stiber does, in fact, teach that the predictors themselves are updated. In the abstract of Stiber, Stiber recites “[t]he method uses Bayes Rule to update each expert model with the observed evidence, and then uses it again to compute posterior probability weights for each model. The weights reflect the consistency of each model with the observed evidence, allowing the aggregate model to be tailored to the particular conditions…” From the above passage it is clear that Stiber updates both the expert models themselves and the predictions from the expert models as is required by the claim language. As further evidence that Stiber teaches the claim language, the examiner references equation 1. In equation 1, at least two probabilities are used. The first, P(E|Mj) “…is the probability of event E given that expert model j is correct, and P(Mj) is the probability expert model j is correct. Each P(Mj) is a weighting factor that is applied to its respective P(E|Mj).” Continuing to Pg. 1531 Col.2, Stiber recites that “…P0j (A) is the prior probability of event A predicted by model j before any evidence has been collected [Emphasis Added]…” As stated in the non-final rejection mailed 07/29/2020 and indeed the instant action, the term “evidence” teaches the claimed term “feedback”. Thus, as a person of ordinary skill in the art would readily infer, an aggregated prediction with no evidence (i.e. no feedback) (See Equation 3) teaches the 
	As can be seen, and as a person of ordinary skill in the art would readily infer, Stiber teaches the language of at least Claim 1. 

	For at least the reasons above, the applicant’s arguments regarding the rejection under 35 U.S.C. 102(a)(1) are NOT persuasive and the rejection is MAINTAINED. 

Applicant's arguments, with respect to 35 U.S.C 103 filed 11/25/2020 have been fully considered but they only persuasive in part. 
First, with respect to independent Claim 20, the arguments are not persuasive. The examiner refers to the response above for more details. 
Applicant’s arguments with respect to claim(s) 11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the scope of claims 11 and 13, due to the amendments, have changed substantially from what was previously presented and thus the applicant’s arguments regarding such claims are rendered moot and new ground(s) of rejection are set forth. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:

The claims appear to use the terms “feedback”, “received feedback”, and “stored received feedback” interchangeably. While it is believed that each instance is definite, the wording chosen is inconsistent which could lead to possible confusion. 
For example, Claim 4 recites “…and based at least in part on the feedback…” Again, while this language appears definite, it is unclear if “the feedback” refers to “the received feedback” and/or the “stored received feedback”. The examiner notes that each and every instance of “feedback”, “received feedback”, and “stored received feedback” will be interpreted as encompassing the same or otherwise equivalent subject matter. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites, in part, “carry out online update of a machine learning system by receiving the feedback…and computing the second aggregated prediction…” 
Claim 1, which Claim 2 depends on, recites, at least in part, “A sensor data processor comprising: a memory storing a plurality of trained expert models…update, for each trained expert model, a weight associated with the trained expert model, using the received feedback; compute a second aggregated prediction….” 
As presently recited, claim 2 recites the element of “a machine learning system”, and as recited, this element has its own antecedent basis, therefore it is a separate and distinct element from the “sensor data processor” of at least Claim 1. 
Furthermore, claim 2 recites that the “machine learning system” has an “updated” based on the “received feedback”. This element of “online update” is a separate and distinct element from the step of “update…using the received feedback” recited in claim 1.
	Furthermore, claim 2 then recites that the “second aggregated prediction” is computed NOT by the “sensor data processor”, but instead by the “machine learning system.” 
	In other words, claim 2, in its present form, recites a scope in which there is a new element of a machine learning system, with no relation to the “sensor data 
	However, this present claim scope is vague and ambiguous—the specification clearly uses the terms “machine learning system” and “sensor data processor” interchangeably (See for example Paragraph [0006] and/or [0099]). In other words, when the claims are interpreted in light of the specification, the “machine learning system” is the same scope and same element as the “sensor data processor.” 
	As such, one of ordinary skill in the art would not reasonably be appraised of the scope of the claimed invention. One of ordinary skill in the art would instead find that there are at least two distinct claim scopes being recited: 
	1. By merely the plain and customary meaning of the claims, one of ordinary skill would infer that the intended scope is an entirely new limitation of “carry out only updated of a machine learning system…” 
	2. When interpreted in light of the specification, one of ordinary skill would infer that the intended claim scope is “carry out the updated, for each trained expert model, the weight associated with the trained expert model, wherein the update is online…” 

	Because of the drastically different possible interpretations of Claim 2, the metes and bounds of the claim cannot be established and therefore the claim is indefinite. 
For purposes of examination, the “machine learning system” and the “sensor data processor” will be interpreted as equivalent. 
Claim 6 recites “wherein the process is configured such that the update comprises multiplying the weight associated with the trained expert model…” Claim 1, which Claim 6 depends on, now recites two separate and apparent distinct update steps. Therefore, Claim 6’s recitation of “the update” is indefinite because it is unclear which update is being referred to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiber et al. ("Site-Specific Updating and Aggregation of Bayesian Belief Network Models for Multiple Experts."). 
With respect to Claim 1, Stiber teaches a sensor data processor comprising: a memory storing a plurality of trained expert models (Pg. 1531 Section 2.1 Col. 1 "For an expert system with J individual expert models, let Mj denote the expert model j, where j = 1, J.")
Stiber also teaches a processor configured to receive an unseen sensor data example and, for each trained expert model, compute a prediction from the unseen sensor data example using the trained expert model (Pg. 1531 Section 2.1 Col. 1 "To create an aggregate expert model, the predictions from the individual experts can be weighted to yield an aggregate prediction for the probability of the event described by the model." The examiner notes that a person of ordinary skill in the art would readily infer that if an individual expert makes a prediction then that individual expert MUST have received data.).
Stiber further teaches aggregate the predictions to form an aggregated prediction (Pg. 1531 Section 2.1 Col. 1 "To create an aggregate expert model, the predictions from the individual experts can be weighted to yield an aggregate prediction for the probability of the event described by the model." In addition or alternatively note Equation 3. This equation is defined as the probability-weighted aggregate prediction of the Event E, under the prior information state.  Note especially the P0(Mj) which is probability that each expert model is correct and that "If all J expert models are considered to be equally likely in the prior, then P0(Mj) = 1/J for all J expert models. In this case, the aggregate prediction for an event is the simple average of the predicted probabilities of the J expert models."). 
receive feedback relating to the aggregated prediction (Pg. 1531 Section 2.1 Col. 2 "When evidence x is observed, this will determine the P(E|Mj) for each expert model and modify the probability that each expert model is correct, P(Mj)." The examiner notes that while “relating to” is believed to be definite, this language lends itself to broad interpretation.). 
Stiber further teaches store the received feedback (Pg. 1532 Col. 1 “As such, to determine the likelihood function for each expert, the corresponding BBN model must be evaluated K times, beginning with an evaluation of the predicted probability of the first observed event under the prior model, followed by sequential evaluations for each additional observed event, using the model updated with the knowledge of the occurrence of all previously considered events.” The examiner notes that if the model is updated based on the knowledge of “all previous event” then, logically, the knowledge of these previous events MUST be stored or otherwise known to the system. Thus, Stiber teaches the claim language as required.). 
Stiber further teaches update, for each trained expert model, a weight associated with the trained expert model, using the received feedback (Pg. 1531 Section 2.1 Col. 1 "To create an aggregate expert model, the predictions from the individual experts can be weighted to yield an aggregate prediction for the probability of the event described by the model." This weight should be equal to the relative probability that each individual expert model is correct given the evidence that has thus far been observed." The examiner notes that the relative probability based on the evidence that has thus been observed reads on the claimed "update...a weight"). 
compute a second aggregated prediction by computing an aggregation of the predictions which takes into account the weights (Pg. 1531 Note Equation 1 which is described as "the probability weighted aggregate prediction for the occurrence of the event of interest E. The examiner notes that P(Mj) is the "probability that expert model j is correct. Each P(Mj) is a weighting factor that is applied to its respective P(E|Mj)."). 
Stiber, further teaches update, in a training stage, the plurality of trained expert models, using the stored received feedback (Pg. 1532 Col. 1 “As such, to determine the likelihood function for each expert, the corresponding BBN model must be evaluated K times, beginning with an evaluation of the predicted probability of the first observed event under the prior model, followed by sequential evaluations for each additional observed event, using the model updated with the knowledge of the occurrence of all previously considered events.” The examiner notes that if the model is updated based on the knowledge of “all previous event” then, logically, the knowledge of these previous events MUST be stored or otherwise known to the system. Thus, Stiber teaches the claim language as required. The examiner further notes the response to arguments as discussed above.). 

With respect to Claim 2, Stiber teaches wherein the processor is configured to carry out online update of a machine learning system by receiving the feedback and computing the second aggregated prediction as part of operation of the machine learning system to compute predictions from unseen sensor data (As an intital note, the examiner notes the rejection under 112(b) given above. Pg. 1531 
With respect to Claim 3, Stiber teaches wherein the processor is configured to set initial values of the weights to the same value (Pg. 1531 note Equation 3. This equation is defined as the probability-weighted aggregate prediction of the Event E, under the prior information state.  Note especially the P0(Mj) which is probability that each expert model is correct and that "If all J expert models are considered to be equally likely in the prior, then P0(Mj) = 1/J for all J expert models. In this case, the aggregate prediction for an event is the simple average of the predicted probabilities of the J expert models." The examiner notes that a person of ordinary skill in the art would readily infer that if "all j expert models are considered to be equally likely..." then the initial weights must be the same value.)
With respect to Claim 4, Stiber teaches wherein the processor is configured to represent aggregation of the trained expert models using a probabilistic model and to update the weights using the probabilistic model and based at least in part on the feedback (Pg. 1531 Section 2.1 Equation 1. which is described as "the probability weighted aggregate prediction for the occurrence of the event of interest E. The examiner notes that P(Mj) is the "probability that expert model j is correct. Each P(Mj) is a weighting factor that is applied to its respective P(E|Mj)." Additionally, note 
With respect to Claim 5, Stiber teaches wherein the processor is configured to compute each weight as a prior probability of the prediction being from one of the trained expert models times the likelihood of the feedback (Pg. 1531 Col. 2 "The prior probability P0j(A) and the conditional probabilities can be obtained directly from each of the J individual BBN expert models. Further note at least Equation 4 note that in numerator of the equation the probability is multiplied by the prior (P0) probability. A person of ordinary skill in the art would readily infer that this teaches the claim language.). 
With respect to Claim 7, Stiber teaches wherein each of the predictions comprises a plurality of elements of the unseen sensor data corresponding thereto, wherein computing the second aggregated prediction comprises computing an aggregation of initial elements of the plurality of elements using the updated weights, and wherein the initial elements are selected using the feedback and the initial element includes less than all of the elements of the predictions (Pg. 1531 Col. 2 "With a BBN-based expert system, this likelihood function is readily calculated. For example, if the evidence x consists of findings A, B, and C, the likelihood function is by [Equation 5] where P0j(A) is the prior probability of event A predicted by model j before any evidence has been collected, Pj(B|A) is the probability of event B predicted by model j after the BBN has been updated with the occurrence of the event A...Equation 5 is extended to any number of pieces of evidence, x...as follows [Equation 6]. As such, to determine the likelihood function for each expert, the 
With respect to Claim 12, Stiber teaches wherein the processor is configured to receive the feedback from a computer-implemented process and computing the second aggregated prediction comprises performing a Bayesian re-weighting of each of the individual expert models of the plurality of expert models (The examiner notes the broadness of the claim language and especially “computer-implemented process”. Stiber Pg. 1534 Figure 2 shows the “Structure of Bayesian Belief Network” note that event box represents different pieces of evidence (e.g. temperature, Hydrogen(H2), etc.). Therefore, a person of ordinary skill in the art would readily infer that the evidence (e.g. feedback) must be from any or all of the shown sources and this feedback must have been collected and “input” into the BBN. Therefore, a person of ordinary skill in the art would readily infer that this is done through at least a “computer-implemented process.” Further the examiner notes the response to arguments as described above. The examiner, in addition, notes Figure 1 as well as the description of Figure 1 on Pg. 1532 Col. 2 as well as the abstract. In Particular the abstract recites that “[t]he method uses Bayes Rule to update each expert model with the observed evidence, then uses it again to compute posterior probability weights for each model…The Bayesian update is easy to implement, since the likelihood for the set of evidence…is readily computed by sequential execution of the 

With respect to Claim 15, Stiber teaches a computer-implemented method of online update of a trained machine learning system comprising a plurality of trained expert models, the method comprising (Pg. 1531 Section 2.1 Col. 1 "For an expert system with J individual expert models, let Mj denote the expert model j, where j = 1, J.")
Stiber also teaches receiving, at a processor, an unseen sensor data example; for each trained expert model, computing a prediction from the unseen sensor data example using the trained expert model (Pg. 1531 Section 2.1 Col. 1 "To create an aggregate expert model, the predictions from the individual experts can be weighted to yield an aggregate prediction for the probability of the event described by the model." The examiner notes that a person of ordinary skill in the art would readily infer that if an individual expert makes a prediction then that individual expert MUST have received data.).
Stiber further teaches aggregating the predictions to form an aggregated prediction (Pg. 1531 Section 2.1 Col. 1 "To create an aggregate expert model, the predictions from the individual experts can be weighted to yield an aggregate prediction for the probability of the event described by the model." In addition or alternatively note Equation 3. This equation is defined as the probability-weighted aggregate prediction of the Event E, under the prior information state.  Note especially the P0(Mj) which is 
Stiber further teaches receiving feedback relating to the aggregated prediction (Pg. 1531 Section 2.1 Col. 2 "When evidence x is observed, this will determine the P(E|Mj) for each expert model and modify the probability that each expert model is correct, P(Mj)." The examiner notes that while “relating to” is believed to be definite, this language lends itself to broad interpretation.). 
Stiber further teaches storing the received feedback (Pg. 1532 Col. 1 “As such, to determine the likelihood function for each expert, the corresponding BBN model must be evaluated K times, beginning with an evaluation of the predicted probability of the first observed event under the prior model, followed by sequential evaluations for each additional observed event, using the model updated with the knowledge of the occurrence of all previously considered events.” The examiner notes that if the model is updated based on the knowledge of “all previous event” then, logically, the knowledge of these previous events MUST be stored or otherwise known to the system. Thus, Stiber teaches the claim language as required.). 
Stiber further teaches updating, for each trained expert model, a weight associated with the trained expert model, using the received feedback (Pg. 1531 Section 2.1 Col. 1 "To create an aggregate expert model, the predictions from the individual experts can be weighted to yield an aggregate prediction for the probability of the event described by the model." This weight should be equal to the relative 
Stiber further teaches computing a second aggregated prediction by computing an aggregation of the predictions which takes into account the weights (Pg. 1531 Note Equation 1 which is described as "the probability weighted aggregate prediction for the occurrence of the event of interest E. The examiner notes that P(Mj) is the "probability that expert model j is correct. Each P(Mj) is a weighting factor that is applied to its respective P(E|Mj)."). 
Stiber, further teaches updating, in a training stage, the plurality of trained expert models, using the stored received feedback (Pg. 1532 Col. 1 “As such, to determine the likelihood function for each expert, the corresponding BBN model must be evaluated K times, beginning with an evaluation of the predicted probability of the first observed event under the prior model, followed by sequential evaluations for each additional observed event, using the model updated with the knowledge of the occurrence of all previously considered events.” The examiner notes that if the model is updated based on the knowledge of “all previous event” then, logically, the knowledge of these previous events MUST be stored or otherwise known to the system. Thus, Stiber teaches the claim language as required. The examiner further notes the response to arguments as discussed above.). 

With respect to Claim 16, Stiber teaches representing aggregation of the trained expert models using a probabilistic model and using the probabilistic model to update the weights and based at least in part on the feedback (Pg. 1531 Section 2.1 Equation 1. which is described as "the probability weighted aggregate prediction for the occurrence of the event of interest E. The examiner notes that P(Mj) is the "probability that expert model j is correct. Each P(Mj) is a weighting factor that is applied to its respective P(E|Mj)." Additionally, note that the system of Stiber, as a whole, is at least a Bayesian Belief Network, which, necessarily and by definition, is a probabilistic model.). 
With respect to Claim 18, Stiber teaches wherein each of the predictions comprises a plurality of elements of the unseen sensor data corresponding thereto, wherein computing the second aggregated prediction comprises computing an aggregation of initial elements of the plurality of elements using the updated weights, and wherein the initial elements are selected using the feedback and the initial element include less than all of the elements of the predictions (Pg. 1531 Col. 2 "With a BBN-based expert system, this likelihood function is readily calculated. For example, if the evidence x consists of findings A, B, and C, the likelihood function is by [Equation 5] where P0j(A) is the prior probability of event A predicted by model j before any evidence has been collected, Pj(B|A) is the probability of event B predicted by model j after the BBN has been updated with the occurrence of the event A...Equation 5 is extended to any number of pieces of evidence, x...as follows [Equation 6]. As such, to determine the likelihood function for each expert, the corresponding BBN model must be evaluated K times, beginning with an evaluation of the predicted probability of the first observed event under the prior model, followed by sequential evaluations for each additional observed event..." The examiner notes that . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiber et al. ("Site-Specific Updating and Aggregation of Bayesian Belief Network Models for Multiple Experts.") in view of Shivaswamy et al. ("Coactive Learning", NPL 2015).
With respect to Claim 6, Stiber teaches all of the limitations of Claim 1 as described above. 
Stiber further teaches wherein the processor is configured such that the update comprises multiplying the weight associated with the trained expert model with a likelihood of the feedback…( Pg. 1531 Section 2.1 Equation 1. which is described as "the probability weighted aggregate prediction for the occurrence of the event of interest E. The examiner notes that P(Mj) is the "probability that expert model j is correct. Each P(Mj) is a weighting factor that is applied to its respective P(E|Mj)." Additionally, note that the system of Stiber, as a whole, is at least a Bayesian Belief Network, which, necessarily and by definition, is a probabilistic model.). 
explicitly disclose…and then normalizing the weight. 
Shivaswamy, however, does disclose…and then normalizing the weight that has been multiplied with the likelihood of the feedback to a numerical value between zero and one (The examiner initially notes the rejection under 112(b) above. Pg. 12 Section 5.1 "After each multiplicative update, the weight are normalized to sum to one, and the steps of the algorithm repeat." The examiner notes that normalizing “After” reads on the claimed “…and then…”. The examiner further notes that a person of ordinary skill in the art would readily infer that normalizing the weights as taught by Shivaswamy teaches “…normalizing the weight…to a numerical value between zero and one…”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the weight update using multiplication as taught by Stiber modified with the normalizing as taught by Shivaswamy because this would allow for more control and more efficient computation of the learning rate after each update (Shivaswamy Pg. 12).
With respect to Claim 10, the combination of Stiber and Shivaswamy teach wherein the processor is configured to receive the feedback in the form of user input relating to individual elements of the aggregated prediction (Shivaswamy Pg. 4 Section 3 Coactive Learning Model. “We now introduce coactive learning as a model of interaction (in rounds) between a learning system (e.g. search engine) and a human…were both the human and learning algorithm have the same goal (of obtaining good results). At each round t, the learning algorithm observes a context …(e.g. a search query) and presents a structured object…(e.g. a ranked list of URLs). The utility reordered list of URLs)…” The examiner notes that by reordering the list of URLs presented by the system, the user’s feedback “relates” the individual element (e.g. each individual URL) to the system’s overall (e.g. aggregated) prediction of ranked URLs.). 

	
With respect to Claim 17, the combination of Stiber and Shivaswamy teach updating the weights by multiplying the weight associated with the trained expert model with a likelihood of the feedback…(Stiber Pg. 1531 Section 2.1 Equation 1. which is described as "the probability weighted aggregate prediction for the occurrence of the event of interest E. The examiner notes that P(Mj) is the "probability that expert model j is correct. Each P(Mj) is a weighting factor that is applied to its respective P(E|Mj)." Additionally, note that the system of Stiber, as a whole, is at least a Bayesian Belief Network, which, necessarily and by definition, is a probabilistic model.)…and then normalizing the weight that has been multiplied with the likelihood of the feedback to have a numerical value between one and zero (Shivaswamy. The examiner initially notes the rejection under 112(b) above. Pg. 12 Section 5.1 "After each multiplicative update, the weight are normalized to sum to one, and the steps of the algorithm repeat." The examiner notes that normalizing “After” reads on the claimed “…and then…”). 

Claims 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiber et al. ("Site-Specific Updating and Aggregation of Bayesian Belief Network Models for Multiple Experts.") in view of Chyzhyk et al. (“An active learning approach for stroke lesion segmentation on multimodal MRI data.”). 
With respect to Claim 14, Stiber teaches all the limitations of Claim 1 as discussed above. 
Stiber however, does not explicitly disclose wherein the unseen sensor data example is a medical image comprising a medical image volume and wherein the feedback about the aggregated prediction is related to a slice of the medical image volume and wherein the second aggregated prediction is a medical image volume.
Chyzhyk, however, does teach wherein the unseen sensor data example is a medical image representing a medical image volume and wherein the feedback about the aggregated prediction corresponds to a slice of the medical image volume (Chyzhyk Pg. 29 Figure 1 shows various volume rendered images of a brain. This reads on the claimed “medical image representing a medical image volume”. The examiner further notes that each image presented is described as a slice. For example, Pg. 29 Col. 1 Section 4 recites “Fig. 1 illustrates the variety of the imaging data by showing an axial slice of each of them.” Next, note Pg. 30 Figure. 3 which is described as a “Manual delineation of the lesion by the neuropsychologist….” The action of manual delineation reads on the claimed “feedback about the aggregated prediction corresponds to a slice of the medical image volume”. Next, see Pg. 28 Col. 2 Section 3.2 “At iteration k, the active learning algorithm selects from Uk the q candidates with 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple experts and aggregated prediction as taught by Stiber modified with the medical image and medical feedback as taught by Chyzhyk because this would lead to faster diagnosis times for stroke lesions (Chyzhyk Pg. 1 and 28). 

With respect to Claim 19, the combination of Stiber and Chyzhyk teach wherein the unseen sensor data example is a medical image representing a medical image volume and wherein the feedback about the aggregated prediction corresponds to a slice of the medical image volume (Chyzhyk Pg. 29 Figure 1 shows various volume rendered images of a brain. This reads on the claimed “medical image representing a medical image volume”. The examiner further notes that each image presented is described as a slice. For example, Pg. 29 Col. 1 Section 4 recites 
With respect to Claim 20, Stiber teaches an image processing system comprising: a memory storing a plurality of trained expert models (Pg. 1531 Section 2.1 Col. 1 "For an expert system with J individual expert models, let Mj denote the expert model j, where j = 1, J.")
Stiber also teaches a processor configured to…for each trained expert model, compute a prediction…using the trained expert model (Pg. 1531 Section 2.1 Col. 1 "To create an aggregate expert model, the predictions from the individual experts can be weighted to yield an aggregate prediction for the probability of the event described by the model." The examiner notes that a person of ordinary skill in the art 
Stiber further teaches aggregate the predictions to form an aggregated prediction (Pg. 1531 Section 2.1 Col. 1 "To create an aggregate expert model, the predictions from the individual experts can be weighted to yield an aggregate prediction for the probability of the event described by the model." In addition or alternatively note Equation 3. This equation is defined as the probability-weighted aggregate prediction of the Event E, under the prior information state.  Note especially the P0(Mj) which is probability that each expert model is correct and that "If all J expert models are considered to be equally likely in the prior, then P0(Mj) = 1/J for all J expert models. In this case, the aggregate prediction for an event is the simple average of the predicted probabilities of the J expert models."). 
Stiber further teaches receive feedback relating to the aggregated prediction (Pg. 1531 Section 2.1 Col. 2 "When evidence x is observed, this will determine the P(E|Mj) for each expert model and modify the probability that each expert model is correct, P(Mj)."). 
Stiber further teaches store the received feedback (Pg. 1532 Col. 1 “As such, to determine the likelihood function for each expert, the corresponding BBN model must be evaluated K times, beginning with an evaluation of the predicted probability of the first observed event under the prior model, followed by sequential evaluations for each additional observed event, using the model updated with the knowledge of the occurrence of all previously considered events.” The examiner notes that if the model is updated based on the knowledge of “all previous event” then, logically, the knowledge 
Stiber further teaches update, for each trained expert model, a weight associated with the trained expert model, using the received feedback (Pg. 1531 Section 2.1 Col. 1 "To create an aggregate expert model, the predictions from the individual experts can be weighted to yield an aggregate prediction for the probability of the event described by the model." This weight should be equal to the relative probability that each individual expert model is correct given the evidence that has thus far been observed." The examiner notes that the relative probability based on the evidence that has thus been observed reads on the claimed "update...a weight"). 
Stiber further teaches compute a second aggregated prediction by computing an aggregation of the predictions using the updated weights (Pg. 1531 Note Equation 1 which is described as "the probability weighted aggregate prediction for the occurrence of the event of interest E. The examiner notes that P(Mj) is the "probability that expert model j is correct. Each P(Mj) is a weighting factor that is applied to its respective P(E|Mj)." The examiner further refers to the response to arguments above.). 
Stiber, further teaches update, in a training stage, the plurality of trained expert models, using the stored received feedback (Pg. 1532 Col. 1 “As such, to determine the likelihood function for each expert, the corresponding BBN model must be evaluated K times, beginning with an evaluation of the predicted probability of the first observed event under the prior model, followed by sequential evaluations for each additional observed event, using the model updated with the knowledge of the 
Stiber, however, does not explicitly disclose, receive an image. 
Stiber also does not explicitly disclose…compute a prediction from the image…
Chyzhyk, however, does teach receive an image (Chyzhyk Pg. 29 Figure 1 shows various volume rendered images of a brain. This reads on the claimed “image.”). 
	Chyzhyk also teaches compute a prediction from the image (Pg. 28 Col. 2 note Algorithm 1 and Step 4 “Evaluate uncertainty” Further Col. 2 recites “Assume that we have built a committee classifiers, i.e. a RF with T trees, so that classification is provided by the majority voting. The committee provides T labels for each candidate sample…so that the uncertainty of its classification may be measured by the standard deviation…of the distribution of the class predictions provided by the individual decision trees.” Predicting a class label for a particular sample (e.g. image) for each of the individual decision trees reads on the claim language.). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the expert model and aggregated prediction as taught by Stiber modified with the input as an image as taught by Chyzhyk because using lesion tissue samples and/or Brain MRI images as input would lead to faster diagnosis times and more accurate prognosis (Chyzhyk Pg. 1 Col. 1). 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiber et al. ("Site-Specific Updating and Aggregation of Bayesian Belief Network Models for Multiple Experts.") in view of Corso et al. (“Efficient Multilevel Brain Tumor Segmentation With Integrated Bayesian Model Classification”, NPL 2008). 

With respect to Claim 8, Stiber teaches all of the limitations of Claim 1 and Claim 7 as described above. 
Stiber, however, does not appear to explicitly disclose increasing the number of elements of the predictions which are aggregated by adding elements which are adjacent to the initial elements to increase a size of a feedback region. 
Corso, however, does teach increasing the number of elements of the predictions which are aggregated by adding elements which are adjacent to the initial elements to increase a size of a feedback region (The examiner initially notes that this claim appears to be directed towards a known method of segmentation known as “region growing” (See at least Paragraph [0050] of as-filed specification). The examiner notes that, by definition of “region growing” the “number of elements” (e.g. pixels, voxels, etc.) added, necessarily are adjacent to the tested element. With this understanding, see Corso Fig.3. Also Section IV “Segmentation by Weighted Aggregation.” (Pgs 633-634) “The finest layer in the graph…is induced by the voxel lattice: each voxel I becomes a node…with six-neighbor connectivity, and node properties set according to the image…SWA proceeds by iteratively coarsening the graph according to the following algorithm…” Note the progression of Figure 3 with the above in mind. A person of ordinary skill in the art would readily infer that the number of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the expert model system as taught by Stiber modified with the region growing as taught by Corso because this would increase the speed and accuracy at which an image is segmented (Corso Pg. 631)
With respect to Claim 9, the combination of Stiber and Corso teach iteratively increasing the number of elements in the feedback region until there is no change between a current aggregated prediction and a previous aggregated prediction (Corso Pg. 636 “To optimize the coefficients for each class-pair, we perform an initial stochastic search for the best parameters followed by a steepest coordinate-descent procedure. The gradient of the function is estimated numerically at each iteration and the single coordinate that optimally modifies the affinities is adjusted. The procedure is terminated when no adjustment will improve the affinity over the training data.” The examiner notes that the referenced affinity is at least part of the weighted aggregation (See above). Further Pg. 632 which describes the “Bayesian model aware affinity” recites “This…avoids making premature hard assignments of nodes to models by integrating over all possible models and weighting by the class evidence and prior…” From the above, a person of ordinary skill in the art would readily infer that 1) the number of elements are increased (see for example Corso Figure 3) and 2) the . 

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiber et al. ("Site-Specific Updating and Aggregation of Bayesian Belief Network Models for Multiple Experts.") in view of Hametner et al. (“Local model network identification for online engine modelling”, NPL 2013).
With respect to Claim 11, Stiber teaches all of the limitations of Claim 10 as described above. 
Stiber, however, does not appear to explicitly disclose wherein the training stage is an offline training stage. 
Hametner, however, does teach wherein the training stage is an offline training stage (Pg. 214 Section 3 Evolving model tree. “In this section the enhancement of the offline (batch) training algorithm…is presented, in order to allow an online training…of the local model network...” Section 3.1 “In the context of local model networks, the use of an incremental tree is an effective model building strategy…the incremental model construction allows to gradually increase the complexity of the local model network: When the number of local models M is incremented by one, the worst local model (indexed by l) of the logistic discriminant tree (Fig. 2) is replaced by a new node and two adjoining local models are appended, see Fig. 5. On the one hand this strategy allows a proper initialization of the new model parameters while on the other 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the expert model system as taught by Stiber modified with the offline training and online training as taught by Hametner because this would reduce the computational resources required to perform such a process thereby reducing the time and cost of the system (Hametner Pg. 214). 

With respect to Claim 13, the combination of Stiber and Hametner teach wherein the training stage is performed after the aggregated prediction is updated, and the aggregated prediction is updated in an online training stage (The examiner initially notes some interpretation. The claim recites “…after the aggregated prediction is updated…” Claim 13 is dependent on Claim 1. From Claim 1 “the aggregated prediction” after the update is the “second aggregated prediction.” Claim 13 does NOT recite the “second aggregated prediction” but it is believed that “after the aggregated prediction is updated” encompasses “the second aggregated prediction” of Claim 1. The examiner notes the above for clarity of record. Second, Hametner teaches the claim language. Section 3 Evolving model tree. “In this section the enhancement of the offline (batch) training algorithm…is presented, in order to allow an online training…of the local model network...” Section 3.1 “In the context of local worst local model (indexed by l) of the logistic discriminant tree (Fig. 2) is replaced by a new node and two adjoining local models are appended, see Fig. 5. On the one hand this strategy allows a proper initialization of the new model parameters while on the other had the computational demand is low.” Section 3.5 “See Also Fig. 1 Note that that the models are updated (Denoted by the line from y(k) to the box of “prior information” (q-1). The examiner notes that iterative updating the models based on the new evidence (See section 3.2) and the training of these models take place offline as the claim language requires. The examiner further notes that as described and shown, this is an iterative process based upon the evidence (e.g. feedback) that is collected. Because the initial models are “updated” during an offline process and after the aggregated prediction is computed (See at least Figure 1), then, necessarily, the offline training process MUST occur after the updated aggregated prediction as is required.). 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

2. Garcin et al. “Personalized News Recommendation with Context Trees.” NPL 2013. Uses context trees to update a mixture of experts “fully incrementally.” 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.C.T./Examiner, Art Unit 2126   

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184